                   IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT
                             WESTERN DIVISION

 UNITED STATES OF AMERICA,

               Plaintiff,                                No. 18-CR-4054-LTS
 vs.
                                                                ORDER
 TERRY ALLEN FIFE, II.,
               Defendant.
                            ____________________________

       This case is before me on (1) a Report and Recommendation (R&R) (Doc. No.
53) in which Chief United States Magistrate Judge Kelly K.E. Mahoney recommends that
I grant defendant’s motion (Doc. No. 41) to suppress evidence and (2) the Government’s
unresisted motion (Doc. No. 55) to dismiss the indictment without prejudice.
       Because the Government is seeking dismissal without prejudice, I find it prudent
to address the R&R concerning defendant’s motion to suppress. Both parties have filed
notices (Doc. Nos. 54, 56) of no objection to the R&R. Because there are no objections,
I review the R&R for clear error. See, e.g., Grinder v. Gammon, 73 F.3d 793, 795 (8th
Cir. 1996) (noting that when no objections are filed “[the district court judge] would only
have to review the findings of the magistrate judge for clear error”). Having reviewed
the R&R, I find no error – clear or otherwise – in Judge Mahoney’s factual findings and
legal conclusions. As such, I will accept the R&R and grant the motion to suppress
evidence.
       As for the Government’s motion to dismiss, Federal Rule of Criminal Procedure
48(a) permits the Government to dismiss an indictment with leave of court. The dismissal
must be with the defendant’s consent only if it occurs during trial. Fed. R. Crim. P.
48(a). Here, while the defendant’s consent is not required, the Government’s motion
states that counsel for the defendant has indicated that the defendant has no objection to
the requested relief. Doc. No. 55 at 1. As such, I will grant the motion and dismiss the
indictment without prejudice.
      For the reasons set forth herein:
      1.     I accept Judge Mahoney’s Report and Recommendation (Doc. No. 53) in
its entirety and without modification. Defendant’s motion (Doc. No. 41) to suppress
evidence is hereby granted.
      2.     The Government’s unresisted motion (Doc. No. 55) to dismiss the
indictment without prejudice is granted.        The indictment (Doc. No. 1) is hereby
dismissed without prejudice.
      3.     The trial of this matter, currently set to begin February 4, 2019, is
canceled.
      4.     Defendant Terry Allen Fife II shall be released from custody immediately.


      IT IS SO ORDERED.
      DATED this 10th day of January, 2019.




                                          __________________________
                                          Leonard T. Strand, Chief Judge




                                            2
 
